60DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 01/14/2022 Claims 1-8 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 04/02/2021. 

Oath/Declaration
The oath or declaration filed on 04/02/2021 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election, without traverse, of species I (Fig 1-2): claims 1-2, in the “Response to Election / Restriction Filed” filed on 01/14/2022 is acknowledged and entered by examiner. This office action considers claims 1-8 pending for prosecution, wherein claims 3-8 are withdrawn from further consideration, and 1-2 are presented for examination.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhu et al (US 2013/0119393 A1; hereafter Zhu) in view of SASAKI et al ( US 2016/0042949 A1; hereafter SASAKI).

Regarding claim 1, WATAHIKI discloses a Schottky barrier diode comprising:
a semiconductor substrate (Fig 7, substrate 302, Para [ 0062]); a drift layer (Fig 7, n-GaN layer 304, as drift layer, Para [ 0062]) and provided on the semiconductor substrate (Fig 7, substrate 302); an anode electrode (schottky metal  306, Para [ 0062], construed as anode electrode)  brought into Schottky contact with the drift layer  (Fig 7, n-GaN layer 304, as drift layer); a cathode electrode (cathode electrode 320, Para [ 0062])  brought into ohmic contact ( cathode 320, Para [ 0045]) with the semiconductor substrate (Fig 7, substrate 302); 
an insulating layer ( Fig 7, Para [ 0062], insulating layer 314) provided on the drift layer (Fig 7, n-GaN layer 304, as drift layer) so as to surround the anode electrode (metal  306) in a plan view; and a semiconductor layer (semiconductor layer 312) provided on a surface of a part of the drift layer (Fig 7, n-GaN layer 304, as drift layer) that is positioned between the anode electrode  (metal  306) and the insulating layer (insulating layer 314) and on the insulating layer (  at least a portion of semiconductor layer 312 on the sidewall insulating layer 314), the semiconductor layer (semiconductor layer 312)  having a conductivity type ( Fig 7, semiconductor layer 312-p type)  opposite to that of the drift layer (Fig 7, n-GaN layer 304, as drift layer). 

But Zhu does not disclose explicitly a semiconductor substrate made of gallium oxide and a drift layer made of gallium oxide.
In a similar field of endeavor, SASAKI discloses a semiconductor substrate made of gallium oxide (Fig 1, element 12) and a drift layer made of gallium oxide (Fig 1, element 12). 
Since Zhu and SASAKI are both from the same field of endeavor schottky diode structure with gallium oxide materials composition, the purpose disclosed by SASAKI would have been recognized in the pertinent art of Zhu.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhu in light of SASAKI teaching “a semiconductor substrate made of gallium oxide (Fig 1, element 12) and a drift layer made of gallium oxide (Fig 1, element 12)” for further advantages such as improve performance of Schottky diode device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

 
Regarding claim 2, Zhu and SASAKI disclose the Schottky barrier diode as claimed in claim 1, But Zhu does not disclose explicitly wherein the semiconductor layer is made of an oxide semiconductor material.  
In a similar field of endeavor, SASAKI discloses wherein the semiconductor layer is made of an oxide semiconductor material (Fig 15, element 15, Para [0037-0039]). 
Since Zhu and SASAKI are both from the same field of endeavor schottky diode structure with gallium oxide materials composition, the purpose disclosed by SASAKI would have been recognized in the pertinent art of Zhu.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhu in light of SASAKI teaching “wherein the semiconductor layer is made of an oxide semiconductor material (Fig 15, element 15, Para [0037-0039])” for further advantages such as improve performance of Schottky diode device. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07).

 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898